Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 11, 2008                                                                                       Clifford W. Taylor,
                                                                                                                 Chief Justice

                                                                                                       Michael F. Cavanagh
                                                                                                       Elizabeth A. Weaver
                                                                                                              Marilyn Kelly
  132949(85)                                                                                             Maura D. Corrigan
                                                                                                       Robert P. Young, Jr.
                                                                                                       Stephen J. Markman,
                                                                                                                      Justices
  RANDY C. BURRIS,
            Plaintiff-Appellee,
                                                                    SC: 132949
  v                                                                 COA: 261505
                                                                    Wayne CC: 02-208320-NF
  ALLSTATE INSURANCE CO.,
             Defendant-Appellant.
  ___________________________________


        On order of the Chief Justice, the motion by the Coalition Protecting Auto No-
  Fault for leave to file a brief amicus curiae in this case is considered and it is
  GRANTED.




                           I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           January 11, 2008                    _________________________________________
                                                                               Clerk